DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 17 are objected to because of the following informalities:  
Regarding claim 17, there is a space before the period at the end of line 5. Examiner suggests deleting this space. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9, 11-13, 16-32, 34, 36, 38-40, 42-43, 45-49, 51-56, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala et al. (US 10117098 B1; hereinafter “Naguthanawala”) in view of Milman et al. (US 20180365439 A1; hereinafter “Milman”).
As per claims 1 and 28, Naguthanawala discloses a method and an apparatus, comprising: 
one or more network interfaces to communicate on a communication channel (Naguthanawala, col. 9 lines 46-59, network interface for communicating with call center computing device 122); 
one or more network interfaces to communicate on a verification channel (Naguthanawala, col. 9 lines 46-59, network interface for communicating with verification service 124); 
a processor adapted to execute one or more processes (Naguthanawala, col. 9 lines 46-59, processor 502); and 
a memory (Naguthanawala, col. 9 lines 46-59, memory 520) configured to store a process executable by the processor, the process when executed operable to perform a method comprising: 
interacting, as a first device, with a second device on a communication channel (Naguthanawala, col. 4 lines 14-33, call center computing device 122 (i.e., first device) is interacting with mobile computing device 110 (i.e., second device)); and
determining, over the verification channel with a verification service, that an identity of a user interacting on the second device is a verified identity according to the verification service (Naguthanawala, col. 5 lines 41-44, user authentication verification service 124 responds to the request from the call center computing device 122 by verifying that the caller’s identity has been confirmed to be the user in question).
Naguthanawala does not disclose, however, Milman teaches or suggests: determining a persona of the user (Milman, [0068], identify a role (i.e., persona) of the user); 
querying a third-party entity to make a determination whether the persona is validated and to correspondingly determine a current privilege level (Milman, [0036], “role identifier 137 identifies a user's role by verifying that the user is assigned one or more permitted roles on the enterprise system (i.e., third-party entity)… Role identifier 137 may receive its verification of a user's role to access an enterprise system, by checking data object governance catalog 126 and by querying enterprise directory 124,” [0068], “role identifier 137 identifies the doctor's role in the hospital directory”); and 
managing interaction with the second device according to the determination whether the persona is validated and the corresponding current privilege level (Milman, [0070], “controls access to data object 122, based on the identified role of the user,” i.e., interaction is managed by allowing user of user device 110 access to data object 122 of enterprise server 120).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Naguthanawala to include determining a persona of the user, querying a third-party entity to verify the persona, and determining a current privilege level as taught by Milman for the benefit of controlling access to information assets based on the role/persona of a person (Milman, [0013]).

As per claim 2, claim 1 is incorporated and the modified Naguthanawala does not disclose, however, Milman teaches or suggests: wherein determining the persona of the user is based on one or more of: the communication channel, an indication of the persona received from the user over the communication channel; and an indication of the persona of the user received over the verification channel (Milman, [0036], “role identifier 137 identifies a user's role by verifying that the user is assigned one or more permitted roles on the enterprise system (i.e., third-party entity)… Role identifier 137 may receive its verification of a user's role to access an enterprise system, by checking data object governance catalog 126 and by querying enterprise directory 124,” i.e., determining the persona based on an indication of the persona received over the verification channel between data object gateway server 130 and the enterprise server 120).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include determining a persona of the user based on an indication of the persona received over the verification channel as taught by Milman for the benefit of controlling access to information assets based on the role/persona of a person (Milman, [0013]).

As per claim 3, claim 1 is incorporated and the modified Naguthanawala does not disclose, however, Milman teaches or suggests: wherein determining the persona of the user is based on first determining a persona type of the persona of the user (Milman, [0068], determining that user has the persona type of “doctor”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include determining a persona type of the user as taught by Milman for the benefit of controlling access to information assets based on the role/persona of a person (Milman, [0013]).

As per claim 4, claim 1 is incorporated and the modified Naguthanawala does not disclose, however, Milman teaches or suggests: wherein querying the third-party entity comprises: querying a persona database (Milman, [0036], “Role identifier 137 may receive its verification of a user's role to access an enterprise system, by checking data object governance catalog 126 and by querying enterprise directory 124 (i.e., persona database)”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include querying a persona database as taught by Milman for the benefit of controlling access to information assets based on the role/persona of a person (Milman, [0013]).

As per claim 6, claim 4 is incorporated and the modified Naguthanawala does not disclose, however, Milman teaches or suggests: wherein the persona database is remote from the first device and is managed by one of either the third-party entity or the verification service which receives updates to the persona database from the third-party entity (Milman, Fig. 1, enterprise directory 124 is remote from user device 110 or data object gateway server 130 (i.e. first device) and is managed by enterprise server 120 (i.e., third party entity), [0029], “pre-configured by a system administer in the enterprise,” [0039], “the system administrator did not yet assign an access permission… system administrator getting around to manually assigning this access permission to the new saleswoman,” [0049], “assigned dimension values for each dimension of a data object 122 may be configurable by a user such as a system administrator within the enterprise, and may be changed, as needed”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include a remote persona database managed by the third-party entity which receives updates as taught by Milman for the benefit of controlling access to information assets based on the current role/persona of a person (Milman, [0013]).

As per claim 8, claim 1 is incorporated and the modified Naguthanawala does not disclose, however, Milman teaches or suggests: wherein querying the third-party entity comprises: querying a device of a controlling user of the persona (Milman, [0049], “a system administrator (i.e., controlling user) within the enterprise”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include querying a device of a controlling user of the persona as taught by Milman for the benefit of controlling access to information assets based on the role/persona of a person (Milman, [0013]).

As per claim 9, claim 8 is incorporated and the modified Naguthanawala does not disclose, however, Milman teaches or suggests: wherein querying the device of the controlling user of the persona is one of either a direct query from the first device or a query via the verification service (Milman, [0036], “Role identifier 137 may receive its verification of a user's role to access an enterprise system, by checking data object governance catalog 126 and by querying enterprise directory 124,” i.e., querying via the data object gateway server (i.e., verification service)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include querying via the verification service as taught by Milman for the benefit of controlling access to information assets based on the role/persona of a person (Milman, [0013]).

As per claim 11, claim 1 is incorporated and the modified Naguthanawala does not disclose, however, Milman teaches or suggests: wherein querying the third-party entity comprises: determining a particular controlling user for the persona (Milman, [0029], “if the requestor of a data object 122 is permitted access to the system containing the data object 122, then data object governance catalog 126 may cross-reference the data object 122 with the role of the requestor to identify the dimensions of the data object 122 that are accessible by the requestor, as pre-configured by a system administer in the enterprise”); and 
determining, based on a previous entry in a database, that the controlling user proactively indicated that the persona is validated for the user (Milman, [0029], “if the requestor of a data object 122 is permitted access to the system containing the data object 122, then data object governance catalog 126 may cross-reference the data object 122 with the role of the requestor to identify the dimensions of the data object 122 that are accessible by the requestor, as pre-configured by a system administer in the enterprise”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include a remote persona database managed by an administrator of a third-party entity as taught by Milman for the benefit of controlling access to information assets based on the current role/persona of a person (Milman, [0013]).

As per claim 12, claim 1 is incorporated and the modified Naguthanawala does not disclose, however, Milman teaches or suggests: wherein the persona is a validated persona and the current privilege level corresponds to the persona being validated and associated privileges for a corresponding role for the validated persona (Milman, [0036], “role identifier 137 identifies a user's role by verifying that the user is assigned one or more permitted roles on the enterprise system (i.e., third-party entity)… Role identifier 137 may receive its verification of a user's role to access an enterprise system, by checking data object governance catalog 126 and by querying enterprise directory 124,” [0068], “role identifier 137 identifies the doctor's role in the hospital directory,” [0056], “an assigned role for a user is a factor in determining access permissions to particular systems and dimensions of data objects, in accordance with data object governance catalog 126”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include determining a current privilege level and associated privileges as taught by Milman for the benefit of controlling access to information assets based on the role/persona of a person (Milman, [0013]).

As per claim 13, claim 1 is incorporated and the modified Naguthanawala does not disclose, however, Milman teaches or suggests: wherein the persona is disapproved and the current privilege level corresponds to the persona being disapproved and limited privileged access (Milman, [0074], “deny the user access to the data object 122 (step 214). With continued reference to the hospital example above, the hospital receptionist does not have access permissions to a patient's EMR. Role identifier 137 did not assign a permitted access role to the patient's EMR. In this scenario, role identifier 137 may generate an electronic “denied access” message to the hospital receptionist denying requested access to the patient's EMR”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include determining that a persona is disapproved and given limited privilege access as taught by Milman for the benefit of controlling access to information assets based on the role/persona of a person (Milman, [0013]).

As per claim 16, claim 1 is incorporated and the modified Naguthanawala  discloses: in response to the identity of the user being unverified: managing the interaction with the second device according to the identity being unverified (Naguthanawala, col. 5 lines 49-58, “as described in more detail below with reference to FIG. 4, the user authentication verification service 124 may report that it could not identify a user corresponding to the provided identifying information, that it could not authenticate the user (e.g., that it could not find a suitable device and communications channel for authenticating the user, or that the request to authenticate timed out without a response), that the user declined to authenticate, or that the user failed to authenticate”).

As per claim 17, claim 1 is incorporated and the modified Naguthanawala discloses: managing the interaction with the second device according to the identity of the user being a verified identity (Naguthanawala, col. 2 lines 18-22, “the operator makes available only to the authenticated user”). 
The modified Naguthanawala does not disclose, however, Milman teaches or suggests: wherein determining the persona of the user occurs in response to a trigger during the interaction (Milman, Fig. 2A, identifying a role/persona of the user occurs in response to receiving a user request to access a data object (i.e., trigger)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include determining a persona of a user in response to a trigger as taught by Milman for the benefit of controlling access to information assets based on the role/persona of a person (Milman, [0013]).

As per claim 18, claim 1 is incorporated and the modified Naguthanawala discloses: initiating determination of whether the identity of the user is a verified identity during the interaction (Naguthanawala, col. 4 lines 34-37, “At (2), the call center computing device 122 may request that the user authentication verification service 124 authenticate the identity of the first party, and may provide the identifying information”).

As per claim 19, claim 18 is incorporated and the modified Naguthanawala discloses: wherein initiating determination of whether the identity of the user is a verified identity during the interaction comprises: invoking a verification service client application on the second device to obtain verification of the identity of the user (Naguthanawala, col. 4 lines 34-37, “At (2), the call center computing device 122 may request that the user authentication verification service 124 authenticate the identity of the first party,” col. 5 lines 17-23, “the user authentication verification service 124 may transmit a push notification that is delivered to the application on the mobile computing device 110, and that causes the mobile computing device 110 to request a fingerprint scan, voiceprint scan, password entry, answer to a security question, or otherwise authenticate the user”).

As per claim 20, claim 1 is incorporated and the modified Naguthanawala discloses: wherein determining that the identity of the user is verified by the verification service is based on a verification service client application on the second device verifying the identity (Naguthanawala, col. 5 lines 17-23, “the user authentication verification service 124 may transmit a push notification that is delivered to the application on the mobile computing device 110, and that causes the mobile computing device 110 to request a fingerprint scan, voiceprint scan, password entry, answer to a security question, or otherwise authenticate the user”).

As per claim 21, claim 1 is incorporated and the modified Naguthanawala does not disclose, however, Milman teaches or suggests: wherein managing the interaction with the second device according to the determination whether the persona is validated and the corresponding current privilege level comprises one or more approved-privilege-based actions selected from a group consisting of: sharing secure information associated with the third-party entity over the interaction; allowing transaction requests associated with the third-party entity received over the interaction; modifying information associated with the third-party entity; and continuing the interaction (Milman, [0070], “controls access to data object 122, based on the identified role of the user,” i.e., interaction is managed by allowing user of user device 110 access to data object 122 of enterprise server 120).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include determining a persona of the user, querying a third-party entity to verify the persona, and determining a current privilege level as taught by Milman for the benefit of controlling access to information assets based on the role/persona of a person (Milman, [0013]).

As per claim 22, claim 1 is incorporated and the modified Naguthanawala does not disclose, however, Milman teaches or suggests: wherein managing the interaction with the second device according to the current privilege level comprises one or more disapproved-privilege-based actions selected from a group consisting of: preventing sharing secure information associated with the third-party entity over the interaction; preventing transaction requests associated with the third-party entity received over the interaction; preventing sharing of information associated with the third-party entity; preventing requests for modification of information associated with the third- party entity; instructing against sharing secure information associated with the third-party entity over the interaction; instructing against performing transaction requests associated with the third-party entity received over the interaction; instructing against sharing of information associated with the third-party entity; instructing against modification of information associated with the third-party entity; treating the interaction with a disapproved persona; triggering a security alert; and discontinuing the interaction (Milman, [0074], “deny the user access to the data object 122 (step 214). With continued reference to the hospital example above, the hospital receptionist does not have access permissions to a patient's EMR. Role identifier 137 did not assign a permitted access role to the patient's EMR. In this scenario, role identifier 137 may generate an electronic “denied access” message to the hospital receptionist denying requested access to the patient's EMR”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include determining that a persona is disapproved and given limited privilege access as taught by Milman for the benefit of controlling access to information assets based on the role/persona of a person (Milman, [0013]).

As per claim 23, claim 1 is incorporated and the modified Naguthanawala discloses: wherein the interaction is one of either an inbound communication initiated by the second device or an outbound communication initiated by the first device (Naguthanawala, col. 4 lines 14-17, “At (1), a first party may initiate communications with a call center computing device 122 via a mobile computing device 110 and an unauthenticated channel”).

As per claim 24, claim 1 is incorporated and the modified Naguthanawala discloses: wherein the identity of the user is verified without the first device accessing personally identifying information (PII) of the user (Naguthanawala, col. 5 lines 33-44, since the user authentication verification service 124 verifies the user and provides the authentication result to call center computing device 122 (i.e., first device), the first device does not access the PII of the user).

As per claim 25, claim 1 is incorporated and the modified Naguthanawala discloses: wherein the identity of the user is verified based on one or more authentication factors selected from a group consisting of: facial recognition; fingerprint recognition; social security number input; federal identification number input; password input; pin input; security question input; hardware authentication device input; and credit card code input (Naguthanawala, col. 5 lines 20-23, “causes the mobile computing device 110 to request a fingerprint scan, voiceprint scan, password entry, answer to a security question, or otherwise authenticate the user”).

As per claim 26, claim 1 is incorporated and the modified Naguthanawala discloses: wherein verifying the identity of the user is based on one or more authentication factors input at the second device, and wherein determining whether the identity of the user is verified by the verification service occurs without access by the first device to any authentication factors input at the second device (Naguthanawala, col. 5 lines 20-23, “causes the mobile computing device 110 to request a fingerprint scan, voiceprint scan, password entry, answer to a security question, or otherwise authenticate the user,” col. 5 lines 33-44, since the user authentication verification service 124 verifies the user and provides the authentication result to call center computing device 122 (i.e., first device), the first device does not access the authentication factors input at the second device by the user).

As per claim 27, claim 1 is incorporated and the modified Naguthanawala discloses: wherein the interaction is selected from a group consisting of: a voice communication; a video communication; a text communication; an email communication; and a data communication (Naguthanawala, col. 4 lines 14-24, voice telephone call, SMS text communication, email, social media channel).

As per claims 29 and 60, Naguthanawala discloses: a method and an apparatus, comprising: 
one or more network interfaces to communicate with a computer network on at least a verification channel (Naguthanawala, Fig. 6, network interface 606, Fig. 2, verification channel exists between call center computing device 122 and user authentication verification service 124); 
a processor coupled to the network interfaces and adapted to execute one or more processes (Naguthanawala, Fig. 6, processor 602); and 
a memory configured to store a process executable by the processor, the process when executed operable to perform a method comprising (Naguthanawala, Fig. 6, memory 520): 
receiving, over the verification channel, a notification of an interaction on a communication channel between a first device and a second device (Naguthanawala, col. 4 lines 34-37, “the call center computing device 122 may request that the user authentication verification service 124 authenticate the identity of the first party”); and
determining that an identity of a user interacting on the second device is a verified identity (Naguthanawala, col. 5 lines 41-44, user authentication verification service 124 responds to the request from the call center computing device 122 by verifying that the caller’s identity has been confirmed to be the user in question).
Naguthanawala does not disclose, however, Milman teaches or suggests: determining a persona of the user (Milman, [0068], identify a role (i.e., persona) of the user); 
querying a third-party entity to validate the persona (Milman, [0036], “role identifier 137 identifies a user's role by verifying that the user is assigned one or more permitted roles on the enterprise system (i.e., third-party entity)… Role identifier 137 may receive its verification of a user's role to access an enterprise system, by checking data object governance catalog 126 and by querying enterprise directory 124,” [0068], “role identifier 137 identifies the doctor's role in the hospital directory”); and 
informing, to the first device over the verification channel, whether the identity of the user interacting on the second device is a verified identity and whether the persona is validated, wherein the first device is caused to manage interaction with the second device according to the identity verification, persona validation, and a current privilege level associated with the persona validation (Milman, [0073], “the hospital receptionist does not have access permissions to a patient's EMR… role identifier 137 may generate an electronic “denied access” message to the hospital receptionist denying requested access to the patient's EMR,” [0070], “controls access to data object 122, based on the identified role of the user,” i.e., interaction is managed by allowing user of user device 110 access to data object 122 of enterprise server 120).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Naguthanawala to include determining a persona of the user, querying a third-party entity to verify the persona, and determining a current privilege level as taught by Milman for the benefit of controlling access to information assets based on the role/persona of a person (Milman, [0013]).

As per claim 30, claim 29 is incorporated and he modified Naguthanawala does not disclose, however, Milman teaches or suggests: the persona of the user is based on one or more of: the communication channel, an indication of the persona received from the user over the verification channel; and an indication of the persona of the user received from the first device over the verification channel (Milman, [0036], “role identifier 137 identifies a user's role by verifying that the user is assigned one or more permitted roles on the enterprise system (i.e., third-party entity)… Role identifier 137 may receive its verification of a user's role to access an enterprise system, by checking data object governance catalog 126 and by querying enterprise directory 124,” i.e., determining the persona based on an indication of the persona received over the verification channel between data object gateway server 130 and the enterprise server 120).

As per claim 31, claim 29 is incorporated and the modified Naguthanawala does not disclose, however, Milman teaches or suggests: wherein determining the persona of the user is based on first determining a persona type of the persona of the user (Milman, [0068], determining that user has the persona type of “doctor”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include determining a persona type of the user as taught by Milman for the benefit of controlling access to information assets based on the role/persona of a person (Milman, [0013]).

As per claim 32, claim 29 is incorporated and the modified Naguthanawala does not disclose, however, Milman teaches or suggests: wherein querying the third-party entity comprises: querying a persona database (Milman, [0036], “Role identifier 137 may receive its verification of a user's role to access an enterprise system, by checking data object governance catalog 126 and by querying enterprise directory 124 (i.e., persona database)”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include querying a persona database as taught by Milman for the benefit of controlling access to information assets based on the role/persona of a person (Milman, [0013]).

As per claim 34, claim 32 is incorporated and the modified Naguthanawala does not disclose, however, Milman teaches or suggests: wherein the persona database is remote from the server and is managed by the third-party entity (Milman, Fig. 1, enterprise directory 124 is remote from user device 110 or data object gateway server 130 (i.e. first device) and is managed by enterprise server 120 (i.e., third party entity), [0029], “pre-configured by a system administer in the enterprise,” [0039], “the system administrator did not yet assign an access permission… system administrator getting around to manually assigning this access permission to the new saleswoman,” [0049], “assigned dimension values for each dimension of a data object 122 may be configurable by a user such as a system administrator within the enterprise, and may be changed, as needed”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include a remote persona database managed by the third-party entity which receives updates as taught by Milman for the benefit of controlling access to information assets based on the current role/persona of a person (Milman, [0013]).

As per claim 36, claim 29 is incorporated and the modified Naguthanawala does not disclose, however, Milman teaches or suggests: wherein querying the third-party entity comprises: querying a device of a controlling user of the persona (Milman, [0049], “a system administrator (i.e., controlling user) within the enterprise”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include querying a device of a controlling user of the persona as taught by Milman for the benefit of controlling access to information assets based on the role/persona of a person (Milman, [0013]).

As per claim 38, claim 29 is incorporated and the modified Naguthanawala does not disclose, however, Milman teaches or suggests: wherein querying the third-party entity comprises: determining a particular controlling user for the persona (Milman, [0029], “if the requestor of a data object 122 is permitted access to the system containing the data object 122, then data object governance catalog 126 may cross-reference the data object 122 with the role of the requestor to identify the dimensions of the data object 122 that are accessible by the requestor, as pre-configured by a system administer in the enterprise”); and 
determining, based on a previous entry in a database, that the controlling user proactively indicated that the persona is validated for the user (Milman, [0029], “if the requestor of a data object 122 is permitted access to the system containing the data object 122, then data object governance catalog 126 may cross-reference the data object 122 with the role of the requestor to identify the dimensions of the data object 122 that are accessible by the requestor, as pre-configured by a system administer in the enterprise”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include a remote persona database managed by an administrator of a third-party entity as taught by Milman for the benefit of controlling access to information assets based on the current role/persona of a person (Milman, [0013]).

As per claim 39, claim 29 is incorporated and the modified Naguthanawala does not disclose, however, Milman teaches or suggests: wherein the persona is a validated persona and the current privilege level corresponds to the persona being validated and associated 3 privileges for a corresponding role for the validated persona (Milman, [0036], “role identifier 137 identifies a user's role by verifying that the user is assigned one or more permitted roles on the enterprise system (i.e., third-party entity)… Role identifier 137 may receive its verification of a user's role to access an enterprise system, by checking data object governance catalog 126 and by querying enterprise directory 124,” [0068], “role identifier 137 identifies the doctor's role in the hospital directory,” [0056], “an assigned role for a user is a factor in determining access permissions to particular systems and dimensions of data objects, in accordance with data object governance catalog 126”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include determining a current privilege level and associated privileges as taught by Milman for the benefit of controlling access to information assets based on the role/persona of a person (Milman, [0013]).

As per claim 40, claim 29 is incorporated and the modified Naguthanawala does not disclose, however, Milman teaches or suggests: wherein the persona is disapproved and the current privilege level corresponds to the persona being disapproved and limited privileged access (Milman, [0074], “deny the user access to the data object 122 (step 214). With continued reference to the hospital example above, the hospital receptionist does not have access permissions to a patient's EMR. Role identifier 137 did not assign a permitted access role to the patient's EMR. In this scenario, role identifier 137 may generate an electronic “denied access” message to the hospital receptionist denying requested access to the patient's EMR”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include determining that a persona is disapproved and given limited privilege access as taught by Milman for the benefit of controlling access to information assets based on the role/persona of a person (Milman, [0013]).

As per claim 42, claim 29 is incorporated and the modified Naguthanawala does not disclose, however, Milman teaches or suggests: determining, by the server, the current privilege level associated with a validated persona (Milman, [0036], “role identifier 137 identifies a user's role by verifying that the user is assigned one or more permitted roles on the enterprise system (i.e., third-party entity)… Role identifier 137 may receive its verification of a user's role to access an enterprise system, by checking data object governance catalog 126 and by querying enterprise directory 124,” [0068], “role identifier 137 identifies the doctor's role in the hospital directory,” [0056], “an assigned role for a user is a factor in determining access permissions to particular systems and dimensions of data objects, in accordance with data object governance catalog 126”); and 
informing, from the server to the first device over the verification channel, the current privilege level (Milman, [0086], “access controller 139 of risk access program 134 allows the user access to the one or more dimensions of data object 122 that are filtered (step 238). By filtering the dimensions of data object 122, access controller 139 provides access to filtered portions of data object 122 to which the user's role and risk score of the filtered dimensions indicate that the user can be granted access”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include determining that a privilege level associated with a validated persona and informing a first device of the privilege level as taught by Milman for the benefit of controlling access to information assets based on the role/persona of a person (Milman, [0013]).

As per claim 43, claim 29 is incorporated and the modified Naguthanawala does not disclose, however, Milman teaches or suggests: wherein the first device determines the current privilege level associated with a validated persona (Milman, [0086], “access controller 139 of risk access program 134 allows the user access to the one or more dimensions of data object 122 that are filtered (step 238). By filtering the dimensions of data object 122, access controller 139 provides access to filtered portions of data object 122 to which the user's role and risk score of the filtered dimensions indicate that the user can be granted access”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include determining that a privilege level associated with a validated persona and informing a first device of the privilege level as taught by Milman for the benefit of controlling access to information assets based on the role/persona of a person (Milman, [0013]).

As per claim 45, claim 29 is incorporated and the modified Naguthanawala discloses: wherein the interaction is managed by the first device according to the identity of the user being a verified identity (Naguthanawala, col. 2 lines 18-22, “the operator makes available only to the authenticated user”).
The modified Naguthanawala does not disclose, however, Milman teaches or suggests: wherein determining the persona of the user occurs in response to a trigger during the interaction (Milman, Fig. 2A, identifying a role/persona of the user occurs in response to receiving a user request to access a data object (i.e., trigger)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include determining a persona of a user in response to a trigger as taught by Milman for the benefit of controlling access to information assets based on the role/persona of a person (Milman, [0013]).

As per claim 46, claim 29 is incorporated and the modified Naguthanawala discloses: wherein the determining that the identity of the user occurs at the second device prior to receiving the notification of the interaction (Naguthanawala, col. 6 lines 53-56, “the user interface 300 of FIG. 3A may be displayed when the user is already logged into an application on the mobile computing device 110 that has the ability to authenticate the user”).

As per claim 47, claim 29 is incorporated and the modified Naguthanawala does not disclose, however, Milman teaches or suggests: wherein the interaction commences only after informing the first device that the identity of the user interacting on the second device is a verified identity and the persona is a validated persona (Milman, [0034]-[0036], granting access to the data object (i.e., interaction commences) after verifying the username (i.e., identity of the user) and password and verifying a user’s role (i.e., persona)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include verifying the identity and the persona of a user before interaction commences as taught by Milman for the benefit of controlling access to information assets based on the role/persona of a person (Milman, [0013]).

As per claim 48, claim 29 is incorporated and the modified Naguthanawala discloses: wherein determining that the identity of the user is a verified identity occurs in response to receiving the notification of the interaction (Naguthanawala, col. 4 line 34 – col. 5 line 36, verifying the identity of the user (8) occurs in response to receiving the request to authenticate the identity of the first party (2)).

As per claim 49, claim 29 is incorporated and the modified Naguthanawala discloses: receiving a verification of the identity from a verification service client application on the second device over the verification channel (Naguthanawala, col. 5 lines, 17-23, user authentication verification server 124 receives verification of the identity from an application on the mobile computing device 110 over a channel (i.e., verification channel) between the user authentication verification server 124 and the mobile computing device 110); and 
wherein informing the first device over the verification channel whether the identity of the user is verified comprises relaying verification of the identity (Naguthanawala, col. 5 lines, 41-44, user authentication verification server 124 responds to the request at (2)).

As per claim 51, claim 29 is incorporated and the modified Naguthanawala discloses: wherein determining whether the identity of the user is verified comprises: invoking a verification service client application on the second device to obtain verification (Naguthanawala, col. 5 lines 17-23, “the user authentication verification service 124 may transmit a push notification that is delivered to the application on the mobile computing device 110, and that causes the mobile computing device 110 to request a fingerprint scan, voiceprint scan, password entry, answer to a security question, or otherwise authenticate the user”).

As per claim 52, claim 29 is incorporated and the modified Naguthanawala discloses: wherein the interaction is selected from a group consisting of: a voice communication; a video communication; a text communication; an email communication; and a data communication (Naguthanawala, col. 4 lines 14-24, voice telephone call, SMS text communication, email, social media channel).

As per claim 53, claim 29 is incorporated and the modified Naguthanawala discloses: wherein the identity of the user is verified based on one or more authentication factors selected from a group consisting of: facial recognition; fingerprint recognition; iris recognition; device location information; social security number input; federal identification number input; password input; pin input; security question input; hardware authentication device input; and credit card code input (Naguthanawala, col. 5 lines 20-23, “causes the mobile computing device 110 to request a fingerprint scan, voiceprint scan, password entry, answer to a security question, or otherwise authenticate the user”).

As per claim 54, claim 29 is incorporated and the modified Naguthanawala discloses: wherein the identity of the user is verified based on one or more authentication factors input at the second device, and wherein the first device has no access to the one or more authentication factors input at the second device (Naguthanawala, col. 5 lines 20-23, “causes the mobile computing device 110 to request a fingerprint scan, voiceprint scan, password entry, answer to a security question, or otherwise authenticate the user,” col. 5 lines 33-44, since the user authentication verification service 124 verifies the user and provides the authentication result to call center computing device 122 (i.e., first device), the first device does not access the authentication factors input at the second device by the user).

As per claim 55, claim 29 is incorporated and the modified Naguthanawala discloses: wherein the interaction is one of either an inbound communication initiated by the second device or an outbound communication initiated by the first device (Naguthanawala, col. 4 lines 14-17, “At (1), a first party may initiate communications with a call center computing device 122 via a mobile computing device 110 and an unauthenticated channel”).

As per claim 56, claim 29 is incorporated and the modified Naguthanawala discloses: wherein the notification of the interaction on the communication channel between the first device and the second device is received from one of either the second device or the first device (Naguthanawala, col. 4 lines 43-37, notification/request is received from the call center computing device 122 (i.e., first device)).

Claims 5 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Milman and further in view of Xie et al. (US 20100242037 A1; hereinafter “Xie”).
As per claim 5, claim 4 is incorporated and the modified Naguthanawala does not disclose, however, Xie teaches or suggests: wherein the persona database is local to the first device, the method further comprising: receiving updates to the persona database from the third-party entity (Xie, Fig. 1, security management database 118 is local to the client device, [0058], “periodically update the local security management database 118 with the user settings 120 for various software components. In a typical embodiment, the update service 122 may send a query to the domain database 104 and may download and store changes in the local security management database 118”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include a local persona database and receiving updates from a third-party entity as taught by Xie for the benefit of combining prior art elements according to known methods to yield predictable results (KSR).

As per claim 33, claim 32 is incorporated and the modified Naguthanawala does not disclose, however, Xie teaches or suggests: wherein the persona database is local to the server, the method further comprising: receiving updates to the persona database from the third-party entity (Xie, Fig. 1, security management database 118 is local, [0042], client device can be a server, [0058], “periodically update the local security management database 118 with the user settings 120 for various software components. In a typical embodiment, the update service 122 may send a query to the domain database 104 and may download and store changes in the local security management database 118”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include a local persona database and receiving updates from a third-party entity as taught by Xie for the benefit of combining prior art elements according to known methods to yield predictable results (KSR).

Claims 7 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Milman and further in view of Bahl et al. (US 20050066200 A1; hereinafter “Bahl”).
As per claim 7, claim 4 is incorporated and the modified Naguthanawala does not disclose, however, Bahl teaches or suggests: determining which persona database to query based on one or more of: the communication channel corresponding to a particular third-party entity: an indication received from the user regarding a particular third-party entity; and an indication of the persona of the user (Bahl, [0058], “The authentication/negotiation component 110a can then pass the user to the appropriate authentication database so that the user can be authenticated for the particular selected club or service level”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include determining which persona database to query as taught by Bahl for the benefit of combining prior art elements according to known methods to yield predictable results (KSR).

As per claim 35, claim 32 is incorporated and the modified Naguthanawala does not disclose, however, Bahl teaches or suggests: determining which persona database to query based on one or more of: the communication channel corresponding to a particular third-party entity; an indication received from the user regarding a particular third-party entity; an indication received from the first device regarding a particular third-party entity; and an indication of the persona of the user (Bahl, [0058], “The authentication/negotiation component 110a can then pass the user to the appropriate authentication database so that the user can be authenticated for the particular selected club or service level”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include determining which persona database to query as taught by Bahl for the benefit of combining prior art elements according to known methods to yield predictable results (KSR).

Claims 10 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Milman and further in view of Stoyanov (US 20150161546 A1).
As per claim 10, claim 8 is incorporated and the modified Naguthanawala does not disclose, however, Stoyanov teaches or suggests: determining a particular controlling user for the persona to query based on querying a persona database (Stoyanov, [0102], “determine that the users manager should be requested to approve the purchase order prior to the next step 810,” [0085], manager appears under the line manager column of database).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include determining a manager of an employee to request for approval as taught by Stoyanov for the benefit of maintaining a record of the hierarchical approval process (Stoyanov, [0002]).

As per claim 37, claim 36 is incorporated and the modified Naguthanawala does not disclose, however, Stoyanov teaches or suggests: determining a particular controlling user for the persona to query based on querying a persona database (Stoyanov, [0102], “determine that the users manager should be requested to approve the purchase order prior to the next step 810,” [0085], manager appears under the line manager column of database).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include determining a manager of an employee to request for approval as taught by Stoyanov for the benefit of maintaining a record of the hierarchical approval process (Stoyanov, [0002]).

Claims 14 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Milman and further in view of Krishnamurthy (US 20190325449 A1).
As per claim 14, claim 13 is incorporated and the modified Naguthanawala does not disclose, however, Krishnamurthy teaches or suggests: in response to the persona being disapproved, one or both of either: removing the user from association with the third-party entity; or marking the disapproved persona of the user as a security risk (Krishnamurthy, [0058], “the transaction may be automatically labeled a medium risk if the user 108 fails the personal verification layer, and the risk level may be elevated to a high risk if the user 108 also fails one or more of the other verification layers,” [0050], “the personal verification layer includes collecting personally identifying information (“PII”)...  PII includes any information that can be used to distinguish or trace an individual's identity, such as... employment (e.g., salary, job position, employer name, etc.) information”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include marking the disapproved persona of the user as a security risk as taught by Krishnamurthy for the benefit of combining prior art elements according to known methods to yield predictable results (KSR).

As per claim 41, claim 40 is incorporated and the modified Naguthanawala does not disclose, however, Krishnamurthy teaches or suggests: in response to the persona being disapproved, one or both of either: removing the user from association with the third-party entity; or marking the disapproved persona of the user as a security risk (Krishnamurthy, [0058], “the transaction may be automatically labeled a medium risk if the user 108 fails the personal verification layer, and the risk level may be elevated to a high risk if the user 108 also fails one or more of the other verification layers,” [0050], “the personal verification layer includes collecting personally identifying information (“PII”)...  PII includes any information that can be used to distinguish or trace an individual's identity, such as... employment (e.g., salary, job position, employer name, etc.) information”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include marking the disapproved persona of the user as a security risk as taught by Krishnamurthy for the benefit of combining prior art elements according to known methods to yield predictable results (KSR).

Claims 15 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Milman and further in view of Rathineswaran et al. (US 20190089688 A1; hereinafter “Rathineswaran’’).
As per claim 15, claim 1 is incorporated and the modified Naguthanawala does not disclose, however, Rathineswaran teaches or suggests: initiating a timer in response to the querying; and determining, in response to expiration of the timer without a response to the querying, that the current privilege level corresponds to no privileged access (Rathineswaran, [0054], “if security clearance from both the first user and the second user are not received after a period of time, at procedure 290, the authentication module 144 may determine that the twin factor authentication process for the first user fails”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include failing authentication of the first device in response to failing to receiving a notification from a second device after a period of time as taught by Rathineswaran for the benefit of enhancing security of the authentication system to require input from both first and second devices in order to authenticate the first device.

As per claim 44, claim 29 is incorporated and the modified Naguthanawala does not disclose, however, Rathineswaran teaches or suggests: initiating a timer in response to the querying; and determining, in response to expiration of the timer without a response to the querying, that the persona is not validated (Rathineswaran, [0054], “if security clearance from both the first user and the second user are not received after a period of time, at procedure 290, the authentication module 144 may determine that the twin factor authentication process for the first user fails”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include failing authentication of the first device in response to failing to receiving a notification from a second device after a period of time as taught by Rathineswaran for the benefit of enhancing security of the authentication system to require input from both first and second devices in order to authenticate the first device.

Claims 50 and 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Milman and further in view of Chen et al.  (US 20170318152 A1; hereinafter “Chen”).
As per claim 50, claim 29 is incorporated and the modified Naguthanawala does not disclose, however, Chen teaches or suggest: performing verification of the identity with the first device over the verification channel (Chen, [0112]-[0122], customer agent (i.e., first device) authenticates user of access device by receiving authentication information and verifying the authentication information with CRM system 120A or Gatekeeper 125); and 
wherein informing the first device over the verification channel whether the identity of the user is verified comprises relaying a result of the performed verification (Chen, [0112]-[0122], customer agent (i.e., first device) authenticates user of access device by receiving authentication information and verifying the authentication information with CRM system 120A or Gatekeeper 125).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include authenticating the caller by the customer service agent as taught by Chen because it would have been obvious to combine prior art elements according to known methods to yield predictable results (KSR).

As per claim 57, claim 29 is incorporated and the modified Naguthanawala does not disclose, however, Chen teaches or suggest: wherein receiving the notification of the interaction comprises receiving an intention of either the first device or the second device as an initiating device to initiate the interaction prior to the interaction being established (Chen, [0131], customer informs customer relationship management system that they will call back at a scheduled time, wherein the customer is authenticated (over an authentication channel) for a call-back to be scheduled, Fig. 6, and informs customer service agent of the scheduled call-back time).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include receiving an intention of either the first device or the second device as an initiating device to initiate the interaction prior to the interaction being established as taught by Chen for the benefit of allowing a customer to reach a customer service agent at a convenient time without having to wait (Chen, [0101]).

As per claim 58, claim 57 is incorporated and the modified Naguthanawala does not disclose, however, Chen teaches or suggest: wherein the intention comprises a particular time of initiating the interaction (Chen, [0131], customer informs customer relationship management system that they will call back at a scheduled time, wherein the customer is authenticated (over an authentication channel) for a call-back to be scheduled, Fig. 6, and informs customer service agent of the scheduled call-back time).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include receiving an intention of either the first device or the second device as an initiating device to initiate the interaction prior to the interaction being established as taught by Chen for the benefit of allowing a customer to reach a customer service agent at a convenient time without having to wait (Chen, [0101]).

As per claim 59, claim 57 is incorporated and the modified Naguthanawala does not disclose, however, Chen teaches or suggest: forwarding the intention to either of the first device or the second device as a receiving device (Chen, [0131], customer informs customer relationship management system that they will call back at a scheduled time, wherein the customer is authenticated (over an authentication channel) for a call-back to be scheduled, Fig. 6 and [0126], and informs customer service agent of the scheduled call-back time).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include receiving an intention of either the first device or the second device as an initiating device to initiate the interaction prior to the interaction being established as taught by Chen for the benefit of allowing a customer to reach a customer service agent at a convenient time without having to wait (Chen, [0101]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Sprague (US 20030014631 A1) teaches a content server determining a persona of a user and verifying the persona through a challenge sent to the user computer ([0009]).
Spilotro et al. (US 20060168259 A1) teaches using a caller ID to recognize and validate a user’s privileges for access data in an enterprise database ([0129]).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437                                                                                                                                                                                                        
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437